DETAILED ACTION
This office action is in response to correspondence filed on 3/1/2022.
The Amendment filed on 2/14/2022 has been entered.  
Claims 1, 19, and 20 have been amended by Applicant.
Claims 2, 4, and 12 are cancelled by Applicant.
Claims 1, 3, and 5-11, 13-20 remain pending in the application of which Claims 1, 19, and 20 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant, Tyler Drye (Reg. No. 75,034) on 3/21/2022 and 3/23/2022.  The Applicant accepted the examiner suggested amendments in the language of the independent claims 1, 19, and 20, for better explaining the inventive concept and for overcoming the prior art of record.  
          The application has been amended as follows:


1. (Currently Amended) An electronic device comprising: 
a microphone configured to receive input of speech; 
an output interface; and 
a processor configured to recognize the speech inputted to the microphone; wherein the processor is configured to 
judge whether the electronic device satisfies a predetermined condition, the predetermined condition is satisfied when a user of the electronic device falling down is determined by: 
determining if the electronic device is in a first state corresponding to being in a phone call by a user[[;]], 
upon determining the electronic device is in the first state, transition the electronic device to a first mode of not standing by for speech input and determine if the electronic device is in a second state corresponding to the electronic device being separated from a face of the user during the phone call[[;]], 
upon determining the electronic device is in the second state, transition the electronic device to a second mode of standing by for speech input from the user[[;]], 
detecting movement of the electronic device by a state sensor, 
judging a moving state of a user carrying the electronic device based on the movement detected by a state sensor of the electronic device, and 
while the electronic device is in the second mode, determining the user of the electronic device falling down based on the judging the moving state of the user;

when the processor judges that the electronic device satisfies the predetermined condition, the information prompting for speech input including an inquiry about whether to execute a predetermined process; 
receive speech input of a response to the inquiry after causing the output interface to output the inquiry; 
determine whether the received speech input was received within a predetermined period of time after the information prompting for speech is output; and 
execute the predetermined process when determining the received speech input was received within the predetermined period of time and the response indicates to execute the predetermined process.

2. (Canceled)

3. (Previously Presented) The electronic device of claim 1, wherein the processor increases a sensitivity of the microphone.

4. (Canceled)

5. (Previously Presented) The electronic device of claim 1, wherein the predetermined process comprises a process to call a predetermined phone number.

6. (Canceled)

7. (Original) The electronic device of claim 1, wherein the information prompting for speech input comprises at least one of an indication that speech input is possible, an indication 

8. (Original) The electronic device of claim 7, wherein the processor is configured to receive input of the voice command when a voice trigger is inputted to the microphone; and receive input of the voice command when the processor judges that the electronic device satisfies the predetermined condition, regardless of whether the voice trigger is inputted.

9. (Original) The electronic device of claim 8, wherein the processor is configured to receive input of the recognizable voice command, outputted by the output interface, when the processor judges that the electronic device satisfies the predetermined condition, regardless of whether the voice trigger is inputted; and execute the predetermined process to be executed by the recognizable voice command when the recognizable voice command is inputted to the microphone.

10. (Original) The electronic device of claim 9, wherein the predetermined process comprises a process to select an element from a predetermined list.

11. (Original) The electronic device of claim 10, further comprising: a touch sensor; wherein the processor is configured to judge a user operation on the touch sensor based on a detection result of the touch sensor; and the predetermined condition comprises a predetermined user operation being performed a predetermined number of times or more within a certain time.

12. (Canceled)



14. (Previously Presented) The electronic device of claim 1, wherein the processor causes the output interface to output information prompting a user for speech input when the processor judges that the electronic device is in a closed state.

15. (Original) The electronic device of claim 1, further comprising: a display configured to display images; wherein causing the output interface to output the information comprises causing the display to display an image comprising the information.

16. (Previously Presented) The electronic device of claim 15, wherein the processor limits an amount of information displayed by the display.

17. (Previously Presented) The electronic device of claim 15, wherein the processor limits a number of useable applications.

18. (Original) The electronic device of claim 15, wherein the processor causes the output interface to output information prompting the user for speech input when an image displayed on the display is displayed with the transverse direction of the electronic device in the up-down direction and a predetermined application is launched or running.

19. (Currently Amended) A control method of an electronic device comprising a microphone configured to receive input of speech, the control method comprising: 
, the predetermined condition is satisfied when a user of the electronic device falling down is determined by: 
determining if the electronic device is in a first state corresponding to being in a phone call by a user[[;]], 
upon determining the electronic device is in the first state, transition the electronic device to a first mode of not standing by for speech input and determine if the electronic device is in a second state corresponding to the electronic device being separated from a face of the user during the phone call[[;]], 
upon determining the electronic device is in the second state, transition the electronic device to a second mode of standing by for speech input from the user[[;]], 
detecting movement of the electronic device by a state sensor, 
judging a moving state of a user carrying the electronic device based on the movement detected by a state sensor of the electronic device, and 
while the electronic device is in the second mode, determining the user of the electronic device falling down based on the judging the moving state of the user;
causing an output interface to output information prompting a user for speech input when a processor judges that the electronic device satisfies the predetermined condition, the information prompting for speech input including an inquiry about whether to execute a predetermined process; 
receiving speech input of a response to the inquiry after causing the output interface to output the inquiry; 
determining whether the received speech input was received within a predetermined period of time after the information prompting for speech is output; and 


20. (Currently Amended) A non-transitory computer-readable recording medium storing computer program instructions, which when executed by an electronic device comprising a microphone configured to receive input of speech, cause the electronic device to: 
judge whether the electronic device satisfies a predetermined condition, the predetermined condition is satisfied when a user of the electronic device falling down is determined by: 
determining if the electronic device is in a first state corresponding to being in a phone call by a user[[;]], 
upon determining the electronic device is in the first state, transition the electronic device to a first mode of not standing by for speech input and determine if the electronic device is in a second state corresponding to the electronic device being separated from a face of the user during the phone call[[;]], 
upon determining the electronic device is in the second state, transition the electronic device to a second mode of standing by for speech input from the user[[;]], 
detecting movement of the electronic device by a state sensor, 
judging a moving state of a user carrying the electronic device based on the movement detected by a state sensor of the electronic device, and 
while the electronic device is in the second mode, determining the user of the electronic device falling down based on the judging the moving state of the user;
cause an output interface to output information prompting a user for speech input when it is judged that the electronic device satisfies the predetermined condition, the information 
receive speech input of a response to the inquiry after causing the output interface to output the inquiry; 
determine whether the received speech input was received within a predetermined period of time after the information prompting for speech is output; and 
execute the predetermined process when determining the received speech input was received within the predetermined period of time and the response indicates to execute the predetermined process.


Allowable Subject Matter
Claims 1, 3, 5, 7-11, 13-20 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 19, and 20.

Most pertinent prior art:
EHSANI (US 2014/0108019 A1) discloses an electronic device comprising: 
a microphone configured to receive input of speech (EHSANI Par 23 – “Contemplated interaction systems use automatic speech recognition and natural language understanding to intelligently react to sensor input and provide human-like assistance in managing household machines and functions. The inventive subject matter entails the use of a multi-modal conversational dialog interaction engine, automatic speech recognition, natural language understanding supported by interaction guide rules for processing inputs from both users and sensors. The system serves to control any number of properly instrumented household machines. It is also capable of adaptive learning based on both user and sensor input.”; Par 32 – “Example sensors include a camera, a thermostat, a precipitation sensor, a medical sensor, a microphone, a proximity sensor, an accelerometer, an optical sensor, weather sensors, pressure sensors, power meters, phone or cable lines, or other sensors.”); 
an output interface (EHSANI Fig. 3; Par 45 – “In addition to configuring devices to execute commands, one should appreciate that the multi-modal dialog interaction engine 130 can configure one or more output devices 185 and 187, possibly those associated with the multi-modal interface 120, to seamlessly interact with the user in a conversational manner as discussed above and further described below.”; Par 66 – “Note that whether all three output modalities are being displayed or executed and in which form they are being displayed depends on the output device. Obviously, a voice only output device would ignore the text 330 or graphical instructions 340, a small multi-line screen display might only contain the text 330 output and so forth.”); and 
a processor (EHSANI Fig. 1) configured to recognize the speech inputted to the microphone (EHSANI Par 23 – “Contemplated interaction systems use automatic speech recognition and natural language understanding to intelligently react to sensor input and provide human-like assistance in managing household machines and functions. The inventive subject matter entails the use of a multi-modal conversational dialog interaction engine, automatic speech recognition, natural language understanding supported by interaction guide rules for processing inputs from both users and sensors. The system serves to control any number of properly instrumented household machines. It is also capable of adaptive learning based on both user and sensor input.”); 
wherein the processor is configured to 
judge whether the electronic device satisfies a predetermined condition, the predetermined condition is satisfied when a user of the electronic device falling down is determined (EHSANI Par 25 – “The smart agent might initiate an interaction for example when a sensor detects that outside temperature is approaching freezing. The agent has predefined action rules (stored in an interaction guide library/database) that indicate what actions it should take when this occurs.”; Par 85 – “Note that the system can work with existing home alarm services or be configured to contact law enforcement directly. For example, if an alarm was detected and the homeowner confirmed that the alarm was an emergency, the system could immediately dial 911, connecting the homeowner with the authorities by speakerphone while recording everything that it sees and hears.”; Par 86 – “Note that the system could detect body movements and encode expectations about individuals in the household. For example, the system might detect that an elderly member of the household is lying on a floor and initiate an interaction to determine if they have fallen or whether the person would like to have the system call someone for help.”) by:
[determining if the electronic device is in a first state corresponding to being in a phone call by a user, 
upon determining the electronic device is in the first state, transition the electronic device to a first mode of not standing by for speech input and determine if the electronic device is in a second state corresponding to the electronic device being separated from a face of the user during the phone call, 
upon determining the electronic device is in the second state, transition the electronic device to a second mode of standing by for speech input from the user, 
detecting movement of the electronic device by a state sensor], 
judging a moving state of a user [carrying the electronic device] based on the movement detected by a state sensor [of the electronic device] (EHSANI Par 86 – “Note that the system could detect body movements and encode expectations about individuals in the household. For example, the system might detect that an elderly member of the household is , and 
[while the electronic device is in the second mode], determining the user of the electronic device falling down based on the judging the moving state of the user (EHSANI Par 86 – “Note that the system could detect body movements and encode expectations about individuals in the household. For example, the system might detect that an elderly member of the household is lying on a floor and initiate an interaction to determine if they have fallen or whether the person would like to have the system call someone for help.”; Par 87 – “System: You appear to have fallen. Are you all right?”);
cause the output interface to output information prompting a user for speech input (EHSANI Par 26 – “Agent: Sensors indicate the current temperature outside is 30 degrees. I have set the garage heater at 45 degrees and turned it on. Is there anything else?”; Par 81 – “System: The back door has been opened. Is this an emergency?”; Par 89 – “System: Would you like me to call for an ambulance?”) when the processor judges that the electronic device satisfies the predetermined condition (EHSANI Par 85 – “For example, if an alarm was detected and the homeowner confirmed that the alarm was an emergency, the system could immediately dial 911,…”; Par 86 – “the system might detect that an elderly member of the household is lying on a floor and initiate an interaction to determine if they have fallen or whether the person would like to have the system call someone for help.”), the information prompting for speech input including an inquiry  (EHSANI Par 26 – “Agent: Sensors indicate the current temperature outside is 30 degrees. I have set the garage heater at 45 degrees and turned it on. Is there anything else?”; Par 81 – “System: The back door has been opened. Is this an emergency?”; Par 89 – “System: Would you like me to call for an ambulance?”) about whether to execute a predetermined process (EHSANI Par 85 – “Note that the system can work with existing home alarm services or be configured to contact law enforcement directly. For example, if an alarm was detected and the homeowner confirmed that the system could immediately dial 911, connecting the homeowner with the authorities by speakerphone while recording everything that it sees and hears.”; Par 86 – “Note that the system could detect body movements and encode expectations about individuals in the household. For example, the system might detect that an elderly member of the household is lying on a floor and initiate an interaction to determine if they have fallen or whether the person would like to have the system call someone for help.”);
receive speech input of a response to the inquiry after causing the output interface to output the inquiry (EHSANI Pars 81-85 – “System: The back door has been opened. Is this an emergency? User: No, my daughter just let the dog out. System: I have detected some sort of motion in the back yard. User: It's probably just the dog but show me that video feed in my bedroom. System: All right”; Pars 87-91 – “System: You appear to have fallen. Are you all right? User: No I fell and hurt my back. System: Would you like me to call for an ambulance? User: No but do call my daughter on her cell phone. System: All right”);
determine whether the received speech input was received [within a predetermined period of time] after the information prompting for speech is output (EHSANI Pars 86-91 – “Note that the system could detect body movements and encode expectations about individuals in the household. For example, the system might detect that an elderly member of the household is lying on a floor and initiate an interaction to determine if they have fallen or whether the person would like to have the system call someone for help. Such features represent a significant advancement in home security technology. For example:
System: You appear to have fallen. Are you all right? User: No I fell and hurt my back. System: Would you like me to call for an ambulance? User: No but do call my daughter on her cell phone. System: All right”)); and
execute the predetermined process when determining the received speech was received [within the predetermined period of time] and the response indicates to execute the predetermined process (EHSANI Par 85 – “Note that the system can work with existing the homeowner confirmed that the alarm was an emergency, the system could immediately dial 911, connecting the homeowner with the authorities by speakerphone while recording everything that it sees and hears.”; Par 86 – “Note that the system could detect body movements and encode expectations about individuals in the household. For example, the system might detect that an elderly member of the household is lying on a floor and initiate an interaction to determine if they have fallen or whether the person would like to have the system call someone for help.”).
However, EHSANI fails to teach all the limitations recited in the independent claims.  Especially, EHSANI fails to teach the [square-bracketed] limitations.  In other words, EHSANI teaches receiving a user’s response (e.g., “yes, call 911” or “No, call my daughter instead”) after outputting the inquiry (e.g., “Would you like me to call for an ambulance?), wherein the response indicates to execute the predetermined process (e.g., calling 911 or daughter).  However, EHSANI does not explicitly teach receiving the response [within the predetermined period of time].  EHSANI teaches detecting that user falls down using sensors, but does not teach the detection is based on the sensors of the electronic device that the user is carrying.  EHSANI teaches a predetermined condition is met when a user falling down is detected, but does not teach the device transition to a second mode of operation, as recited in the claims.

Therefore, the independent claims 1, 19, and 20 are deemed allowable. The dependent claims further narrow down the limitations. The dependent claims are therefore deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655